DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election, without traverse, of Group I (directed to Formula 2) as set forth in the Requirement for Restriction/Election filed 10/14/21.

4.	The election reads on Claims 1-20.

5.	Claims 1-20 are pending.  No claims have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0014645 A1).
	Park et al. discloses the following organic electroluminescent (EL) device (organic light-emitting device):

    PNG
    media_image1.png
    429
    580
    media_image1.png
    Greyscale

(Fig. 1); the first hole transport layer comprises compounds of the following form:

    PNG
    media_image2.png
    162
    409
    media_image2.png
    Greyscale

, and the second hole transport layer comprises compounds of the following form:

    PNG
    media_image3.png
    190
    330
    media_image3.png
    Greyscale

([0011]).  Park et al. discloses the following embodiments for Formulae 1 and 2, respectively:

    PNG
    media_image4.png
    436
    395
    media_image4.png
    Greyscale

(page 3) and 

    PNG
    media_image5.png
    329
    403
    media_image5.png
    Greyscale

2-9) such that b21-22 = 1, R21-22 = hydrogen, A21-22 = C6 carbocyclic group (benzene), a23 = 2, L23 = unsubstituted C6 carbocyclic group (benzene), a21-22 = 1, L21-22 = single bond, c21-22 = 1, Ar21 = substituted C13 aryl group (methyl-substituted fluorenyl), and Ar22 = unsubstituted C12 aryl group (biphenyl) of Applicant’s Formulae 2 and 2-1; d4 = 1 and Z71 = hydrogen of Applicant’s Formula 7-1; h5 = 1 and Z91 = phenyl of Applicant’s Formula 9-1; h3-4 = 1, Z91-92 = hydrogen, and X91 = C(Z95)(Z96) (with Z95-96 = methyl) of Applicant’s Formula 9-4.  However, Park et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Formula 1, particularly in regards to the bonding position of the N-phenylcarbazolyl group.  Nevertheless, it would have been obvious to modify compound 313 as disclosed by Park et al. (above) such that X11 = N-(L14)a14-(R14)b14 (with a14 = 1, L14 = single bond, b14 = 1, and R14 = unsubstituted aryl group (phenyl)), b11-12 = 1, R11-12 = hydrogen, a11 = 1, L11 = unsubstituted C6 carbocyclic group (phenylene), a12-13 = 1, L12-13 = single bond, R13 = unsubstituted C12 aryl group (biphenyl), Ar1-2 = unsubstituted C6 aryl group (phenyl), b15-16 = 1, and R15-16 = hydrogen of Applicant’s Formula 1; corresponds to Applicant’s 1-16; d4 = 1 and Z71 = hydrogen of Applicant’s Formula 7-1; e5 = 1 and Z81 = phenyl of Applicant’s Formula 8-1; h5 = 1 and Z91 = hydrogen of Applicant’s Formula 9-1; b151 = b161 = 1 and R151 = R161 = hydrogen of Applicant’s Formula 1-1.  The motivation is provided by the fact that the modification merely involves change in the bonding position of the N-phenylcarbazole group (to the phenylene), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Park et al.’s .

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0014645 A1) in view of Park et al. 2 (US 2003/0160564 A1).
	Park et al. discloses the following organic electroluminescent (EL) device embodiment:

    PNG
    media_image1.png
    429
    580
    media_image1.png
    Greyscale

(Fig. 1) comprising a hole-transporting region comprising a plurality of hole-transporting layers; the first hole transport layer comprises compounds of the following form:

    PNG
    media_image2.png
    162
    409
    media_image2.png
    Greyscale

, and the second hole transport layer comprises compounds of the following form:

    PNG
    media_image3.png
    190
    330
    media_image3.png
    Greyscale

([0011]).  Park et al. discloses the following embodiments for Formulae 1 and 2, respectively:

    PNG
    media_image4.png
    436
    395
    media_image4.png
    Greyscale

(page 3) and 

    PNG
    media_image5.png
    329
    403
    media_image5.png
    Greyscale

2-9) such that b21-22 = 1, R21-22 = hydrogen, A21-22 = C6 carbocyclic group (benzene), a23 = 2, L23 = unsubstituted C6 carbocyclic group (benzene), a21-22 = 1, L21-22 = single bond, c21-22 = 1, Ar21 = substituted C13 aryl group (methyl-substituted fluorenyl), and Ar22 = unsubstituted C12 aryl group (biphenyl) of Applicant’s Formulae 2 and 2-1; d4 = 1 and Z71 = hydrogen of Applicant’s Formula 7-1; h5 = 1 and Z91 = phenyl of Applicant’s Formula 9-1; h3-4 = 1, Z91-92 = hydrogen, and X91 = C(Z95)(Z96) (with Z95-96 = methyl) of Applicant’s Formula 9-4.  However, Park et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Formula 1, particularly in regards to the bonding position of the N-phenylcarbazolyl group.  Nevertheless, it would have been obvious to modify compound 313 as disclosed by Park et al. (above) such that X11 = N-(L14)a14-(R14)b14 (with a14 = 1, L14 = single bond, b14 = 1, and R14 = unsubstituted aryl group (phenyl)), b11-12 = 1, R11-12 = hydrogen, a11 = 1, L11 = unsubstituted C6 carbocyclic group (phenylene), a12-13 = 1, L12-13 = single bond, R13 = unsubstituted C12 aryl group (biphenyl), Ar1-2 = unsubstituted C6 aryl group (phenyl), b15-16 = 1, and R15-16 = hydrogen of Applicant’s Formula 1; corresponds to Applicant’s 1-16; d4 = 1 and Z71 = hydrogen of Applicant’s Formula 7-1; e5 = 1 and Z81 = phenyl of Applicant’s Formula 8-1; h5 = 1 and Z91 = hydrogen of Applicant’s Formula 9-1; b151 = b161 = 1 and R151 = R161 = hydrogen of Applicant’s Formula 1-1.  The motivation is provided by the fact that the modification merely involves change in the bonding position of the N-phenylcarbazole group (to the phenylene), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Park et al.’s Formula 1), thus rendering the production predictable with a reasonable expectation of success.  Park et al. discloses displays can be 
	Park et al. 2 discloses a method of making the following organic EL device for the construction of next-generation displays ([0007]):

    PNG
    media_image6.png
    468
    874
    media_image6.png
    Greyscale

(Fig. 5) comprising red, green, and blue sub-pixel regions.  The device comprises first electrode (second electrode) (132), first organic material layer (134a), light-emitting layer (134b), second organic material layer (134c), and a plurality of second electrodes (first electrodes) (136); the second organic material layer includes a hole-injecting/transporting region ([0033]).  The method results in an organic EL device with high resolution, high aperture ratio, and improved production yield ([0019]).  It would have been obvious to utilize the method as disclosed by Park et al. 2 for the construction of display devices each comprising the organic EL device as disclosed by Park et al. (wherein the hole-transporting region comprising the two hole-transporting layers comprising Park et al.’s inventive compounds according to Formula 1 or 2 would correspond to the second organic material layer 134c).  The motivation is provided by the disclosure of Park et al. 2 which teaches that its method of device fabrication results in a device with high resolution, high aperture ratio, and improved production yield.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786